Citation Nr: 1647751	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  16-10 780	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for schizoaffective disorder.  

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain and spondylolysis.  

3.  Entitlement to service connection for disability of the right index finger.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2014 and December 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On November 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized attorney-representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


